FILED
                            NOT FOR PUBLICATION                             JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANNA STEPANOVA,                                  No. 05-77299

              Petitioner,                        Agency No. A079-151-790

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 14, 2010 **
                               Pasadena, California

Before: FARRIS, HALL and SILVERMAN, Circuit Judges.

       Anna Stepanova, a native of Russia and citizen of Ukraine, petitions for

review of the Board of Immigration Appeals’ final order of removal finding her

removable for alien smuggling and denying asylum, withholding of removal, and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture. We have jurisdiction pursuant to 8

U.S.C. § 1252 and deny the petition for review.

      The government must prove alien smuggling with “clear, unequivocal, and

convincing evidence” and we review the factual findings for substantial evidence.

Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 679 (9th Cir. 2005).

Stepanova challenges the immigration judge’s finding that she knew her

passengers were illegal. However, this finding is well supported by substantial

evidence in the record, including Stepanova’s I-213, the sworn statements of her

two passengers, and the officers’ testimony at the hearing. The immigration judge

did not violate due process by admitting certified copies of the passengers’ sworn

statements. First and foremost, Stepanova did not object to the passengers’

statements. Moreover, there was no evidence that any of the government

documents were unreliable or that admission of the documents was fundamentally

unfair. Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995).

      Nor does the record establish a violation of Stepanova’s right to confront

witnesses. The officers who took the passengers’ sworn statements and filled out

the forms testified and the government offered Stepanova an opportunity to cross

examine the officers. Cf. Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823-24 (9th Cir.

2003) (finding that testimony of a confidential informant was not required where


                                         2
the officer who monitored the conversations testified). Contrary to Stepanova’s

assertion, this case is not like Hernandez-Guadarrama. Stepanova did not object

to the passengers’ statements or seek to cross examine the passengers and the

passengers’ statements were not the only evidence of Stepanova’s knowledge that

her passengers were illegal. Hernandez-Guadarrama, 394 F.3d at 682.

      Stepanova’s assertion that the immigration judge prejudged her case is not

supported by the record. After Stepanova gave her version of the events, the

immigration judge expressed concern about credibility and then allowed Stepanova

to further explain the events and respond to the government’s evidence of alien

smuggling. Because Stepanova “had an ample opportunity” to respond to the

charge, the immigration judge’s concern about credibility did not violate due

process. Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006).

      Stepanova also challenges the immigration judge’s denial of asylum,

withholding of removal, and Convention Against Torture relief. We agree with the

Board of Immigration Appeals that even assuming that Stepanova testified

credibly, she failed to establish past persecution or that she would likely suffer

torture if returned to Ukraine. Wakkary v. Holder, 558 F.3d 1049, 1059, 1067-68

(9th Cir. 2009).

       PETITION FOR REVIEW DENIED


                                           3